Citation Nr: 1452233	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  05-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired right eye disorder, to include as due to an undiagnosed illness, including the question of the finality of any prior rating decision denying service connection for a right eye disorder and whether new and material evidence has been received to reopen any previously denied claim therefore. 

2.  Entitlement to service connection for an acquired left eye disorder, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than an adjustment disorder with depression. 

4.  Entitlement to a rating in excess of 30 percent for the residuals of a right total knee arthroplasty (TKA) on and after June 1, 2005. 

5.  Entitlement to an effective date prior to October 31, 2003, for a grant of service connection for degenerative joint disease of the medial compartment of the right knee ("right knee disability"). 

6.  Entitlement to an effective date prior to October 31, 2003, for a grant of service connection for degenerative joint disease of the medial compartment of the left knee ("left knee disability").



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Her Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran presented testimony before the Board in July 2006.  The transcript has been associated with the appellate record.

In a December 2013 decision, the Board denied entitlement to service connection for bilateral shoulder, finger, and hip disorders.  The Board additionally granted an initial 30 percent rating for the service-connected right knee disability between March 1, 2004, and April 25, 2004.  The remaining issues identified on the title pages of the instant decision have been recharacterzed and were remanded so that additional development could be undertaken.  The case has since been returned to the Board for further review. 


FINDINGS OF FACT

1.  As the Veteran's lay assertions as to fear of hostile military and terrorist activity are credible given her vicinity to such activity during her deployment, a competent diagnosis of PTSD can be sustained; the evidence is in equipoise; PTSD is related to the Veteran's period of active service.  

2.  A September 1998 rating decision confirmed a prior denial of service connection for right hypertrophia, defective vision, and residuals of a corneal abrasion; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

3.  The evidence submitted since the September 1998 decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for an acquired right eye disability.

4.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's acquired left eye disability is due to events in active service or as a result of undiagnosed illness originating during or as a result of service in the Gulf War. 

5.  From June 1, 2005, the service-connected right TKA has not been shown to be productive of severe chronic residuals consisting of severe painful motion or weakness in the affected extremity; limitation of flexion and extension was not compensable and ankylosis and impairment of the tibia and fibula was not shown by the evidence of record.  

6.  The Veteran filed her original claim of service connection for a bilateral knee disability on October 3, 1991.  

7.   In an August 4, 1992, rating decision, the RO denied service connection for bilateral knee disability; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final.  

8.  On April 17, 1998, the RO received the Veteran's request to reopen her claim of entitlement to service connection for bilateral knee disability.

9.  In a February 16, 1999, rating decision, the RO confirmed the previous denials of the claims of service connection for bilateral knee disability; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; this is the last final denial on any basis.    

10.  On October 31, 2003, the RO received the Veteran's request to reopen her claim of entitlement to service connection for bilateral knee disability.


CONCLUSIONS OF LAW

1.  Affording the Veteran all reasonable doubt, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for an acquired right eye disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

3.  The criteria for service connection for an acquired left eye disability, to include as due to undiagnosed illness, have not been met.   38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

4.  The criteria for a rating in excess of 30 percent evaluation from June 1, 2005, for the service-connected right TKA have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).  


5.  The legal requirements for an effective prior to October 31, 2003, for a grant of service connection for right knee disability  have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2014).  

6.  The legal requirements for an effective prior to October 31, 2003, for a grant of service connection for left knee disability  have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claims pertaining to the award of service connection for right and left knee disabilities arise from the Veteran's disagreement with the effective date assigned following the grant of service connection.  The claim pertaining to increase evaluation for the right knee arise from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  The Board notes the issue pertaining to the initial rating assigned for the right knee was bifurcated in the December 2013 Board decision.  The Board granted an increase for the first period of the appeal; the second period of the appeal is now under review and listed on  the cover page.   Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The Board grants entitlement to service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist.
 
With regard to the claims of service connection for bilateral acquired eye disorders, the RO provided the Veteran pre-adjudication notice by letters dated in December 2003 and April 2004 (including detailed guide on undiagnosed illness claims).  Additional letters were sent in April 2005, July 2005, April 2008, and July 2012.  A notice pursuant to the Dingess decision was sent in March 2006.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

The Veteran failed to report for VA examinations in 2014.  The Veteran failed to keep her address current with VA and the RO exhausted all efforts to obtain her current address; consequently, her claim is evaluated based on the evidence of record.  38 C.F.R. § 3.655.   Further, the Court has held that the duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case providing a current address and by submission to a VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. New and Material

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that it appears the Veteran had alleged a new theory of causation for her right eye disability, i.e. undiagnosed illness based on Persian Gulf War service.  As the theories of direct and presumptive service connection based on Gulf War service all pertain to the same benefit for the same disability, they constitute the same claim.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008). "[A]lthough there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 
20 Vet. App. 307, 313 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004) (distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection") aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) ("[W]e similarly cannot recognize an exception [to the rule of finality] based on a purported legal error committed by the Board based on its failure to consider all possible theories that may support a claim.").

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen her claim for service connection for right acquired eye disability.  The claim for right hypertrophia, defective vision and residuals of corneal abrasion was originally denied in an August 1992 rating decision because the RO found that there was no current evidence of residuals of corneal abrasion.  Hypertrophia and defective vision was considered a constitutional or developmental defect not subject to compensation.   That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The RO confirmed the denial in September 1998; the Veteran did not appeal this decision and it became the last final denial on any basis. 

Since September 1998, no new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, there has been no evidence of residuals of a corneal abrasion.  Defective vision is not a disease or injury within the applicable legislation.  Hypertropia can be considered a constitutional or development defects, which is not subject to VA compensation.  Even if acquired, the June 2004 VA eye examiner opined decompensated strabismus/hypertropia with severe exotropia of 40 prism diopters was more likely related to her previous history of strabismus and eye muscle surgery (as a child) and not at least as likely as not related to the Veteran's service.   The Board notes the Veteran failed to appear for further VA examination in 2014; consequently, her claim is evaluated based on the evidence of record.   As there still is no evidence that an acquired right eye disability is related to service, it is not considered new.  Accordingly, the Board finds that the Veteran has not submitted new and material evidence sufficient to warrant reopening his claim for service connection for an acquired right eye disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection 

(i) Acquired Left Eye Disability

At the outset, the Board notes the claim for acquired left eye disability has not been previously adjudicated by the RO.  Hence, it is considered an original claim for benefits.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran contends that she is entitled to service connection for an acquired left eye disability.  She has set forth no clear argument as to in-service occurrence.  In her substantive appeal, she indicated that she was not claiming that her disability is due to undiagnosed illness as a result of her Gulf War service.  She simply indicated that her eye sight worsened in service after excision of cysts and corneal abrasion of the right eye.

The record shows that the Veteran served in the Southwest Asia Theatre of Operations from February 1991 to April 1991, and, therefore, the initial threshold criterion would be met for service connection for the entity claimed under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  However, the Veteran has been diagnosed with hypertropia and mild nuclear sclerosis, known diagnoses and thus, the presumptive service connection provisions do not apply.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Any defective vision of the left eye is not a disease or injury within the meaning of applicable legislation and not subject to VA compensation 38 C.F.R. § 3.303(c).  The same can be said of constitutional or development defects, which hypertropia may be considered.  However, even if left hypertropia was acquired, there is no evidence the disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

The Veteran's service treatment records are negative for complaints or treatment of the left eye.  Post-service, a January 1992 eye consult was negative for left eye disability.  A May 1998 VA examination was also negative.  The June 2004 VA examiner opined left hypertropia was more likely related to her previous history of strabismus and eye muscle surgery (as a child) and not at least as likely as not related to her activities in Desert Storm. 

The Veteran failed to appear for further VA examination in 2014; consequently, her claim is evaluated based on the evidence of record.   38 C.F.R. § 3.655.  There is no medical evidence that links an acquired left eye disability to service.
  
The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

(ii) Acquired Psychiatric Disorder/PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than an adjustment disorder with depression (for which service connection is already in effect).  She has alleged that the claimed condition is the result of hostile military or terrorist activity during her deployment with the 55th Strategic Reconnaissance Wing (SRW).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)  (effective July 13, 2010); 75 Fed. Reg. 39843  (July 13, 2010).

In May 2013, the Air Force Historical Research Agency found that the 55th SRW had unit members deployed to Riyadh Air Base, Saudi Arabia, and were subject to Scud attacks during February 1991.  Thus, they concluded it was highly plausible that the Veteran was in the vicinity of hostile military or terrorist activity during her deployment.  

The Veteran was diagnosed with PTSD in 2003 by VA treatment providers.  The Board is aware the January 2004 VA examiner indicated he could not find a basis to make a PTSD diagnosis related to her Gulf War experiences; however, her vicinity to hostile military or terrorist activity during her deployment had yet to be confirmed.   

The Veteran's stressors are consistent with the places, types, and circumstances of her service in the Persian Gulf.  Her lay testimony along with the findings of the Air Force Historical Research Agency is enough to establish the occurrence of the claimed in-service stressor.  In the absence of clear and convincing evidence to the contrary, service connection is warranted.  38 C.F.R. §§ 3.303, 3.304.


C. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran appealed the May 2004 decision that assigned the initial 20 percent rating for the right knee disability effective October 31, 2003.  An evaluation of 100 percent was assigned effective December 17, 2003, based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from February 1, 2004.  In August 2004, the RO assigned a 100 percent evaluation effective April 26, 2004, based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent was assigned from June 1, 2004.  An evaluation of 30 percent was assigned from June 1, 2005.  In April 2008, the Board denied entitlement to a rating in excess of 20 percent prior to December 17, 2003.  The Board also extended the TTR through February 29, 2004, but not beyond that date, based on the need for additional postsurgical convalescence from a right knee procedure in December 2003 for treatment of the right knee disability.  In December 2013, the Board granted an initial 30 percent evaluation, and no higher between March 1, 2004, and April 25, 2004.  The instant decision shall discuss only whether a rating in excess of 30 percent is warranted from June 1, 2005.   

From June 1, 2005, the Veteran's service connected right TKA was assigned a 30 percent rating under Diagnostic Code 5055 for knee replacement prosthesis.  A 30 percent rating is the minimum available under this code section.  A 60 percent is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 100 percent rating is assigned for one year following implantation of prosthesis.

At the outset, the Board notes that a 100 percent rating is no longer available under this Diagnostic Code as it has been more than one year following surgery.  As the right knee has been replaced, the rating criteria under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings are no longer applicable.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right TKA does not warrant a rating in excess of 30 percent from June 1, 2005, under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion was at worse limited to 90 degrees upon VA examination in June 2005 (80 degrees after repetition) and December 2008.  This does not meet the criteria established for even noncompensable rating under Diagnostic Code 5260.  The Board notes a 30 percent rating is the maximum available under this code section.   

Extension was to zero degrees upon VA examination in 2005 (to 3 degrees after repetitive testing) and 2008, which does not even meet the criteria established for a compensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

The Board has noted the Veteran's complaints of pain experienced in her right knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Even when considering the complaints of pain and functional impairment due to such pain, weakness, and fatigue, flexion was at worse limited to 80 degrees and extension to 3 degrees.  Neither meets the compensable ratings under Diagnostic Codes 5260 or 5261.  In order to receive a higher rating under Diagnostic Code 5261, there must be evidence of extension limited to 30 degrees, which is not presented by the evidence of record.  

The maximum rating for instability under Diagnostic Code 5257 is 30 percent.  Accordingly, there is no basis for providing a  higher rating under this code section.   38 C.F.R. §  4.71a.   

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.

As noted previously, the Veteran failed to appear for VA examination in 2014 and hence, her claim is rated based on the evidence of record.  38 C.F.R. § 3.655.  Based on its review of the medical evidence, the Board finds a rating in excess of 30 percent is not warranted from June 1, 2055.  "Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra; Hart, supra.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran filed a claim for TDIU in April.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran was a employed full-time as a secretary at the time of VA examination in 2004.  She informed the examiner that she did not miss work because of her knees as her employer was accommodating.  The Veteran was off work following her surgery in 2003; however, she was able to return to work in July 2004.  She started out with four hours per day, then increased to eight hours over the next few weeks.  The Veteran made no claims of unemployability during her Board hearing.  In December 2008, the Veteran informed the VA examiner that her knee disability did not interfere with her job.  As there is no objective evidence of unemployability due to the service-connected right TKA, a TDIU rating is not warranted in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right TKA is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right TKA reasonably describes her disability level and symptomatology.  The criteria allow for ratings based on residual weakness, pain or limitation of motion following knee replacement.  The Veteran did not even meet the criteria for a compensable rating for limitation of flexion or limitation of extension.  There was no evidence of ankylosis or impairment of the tibia or fibula.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




D. Earlier Effective Date Claims

The Veteran has contended that she is entitled to an earlier effective date for the grant of service connection for her bilateral knee disabilities.  Specifically, she contends that the grant of service connection should be effective as early as October 3, 1991, when she filed her original claim for benefits. 

In the instant case, the Veteran separated from service in September 1991.  She filed her original claim for service connection on  October 3, 1991.  In an August 4,1992, rating decision, the RO denied service connection for  bilateral knee disability on the basis that there was no current disability.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision.  Accordingly, the August 1992 decision became final.  See 38 U.S.C.A. § 7105(c).  

On April 17, 1998, the RO received the Veteran's request to reopen her claim of entitlement to service connection for bilateral knee disability.  In a February 16, 1999, rating decision, the RO confirmed the previous denials of the claims of service connection for  bilateral knee disability.  The RO determined there was still no evidence of a right knee disability.  The Veteran did have left knee arthritis found on VA examination in October 1998 (outside the one-year presumptive period); however, there was no evidence relating the current disability to service.   The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; this is the last final denial on any basis.  Id.     

As a general rule, a determination which is the subject of a prior final decision may only be reopened by submitting new and material evidence.  38 U.S.C.A. § 5108.  However, an exception exists when additional service records are received.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on such records shall be the date entitlement arose or the date VA received the previous claim.  38 C.F.R. § 3.156(c)(3).

The Veteran argues that the addition of service personnel records in 2004 amounts to service department records not associated with the claims file under 38 C.F.R. § 3.156(c) and thus contends VA must consider the date of the 1991 claim as the effective date.  As these records are not relevant as to whether the criteria for service connection was met (current disability and nexus), this situation is not contemplated by 38 C.F.R. § 3.156(c).  Hence, an earlier effective date is not warranted on this basis.   The Board notes even if they were relevant, which they are not, the provisions of 38 C.F.R. § 3.156(c)(3) provide that in such a situation the effective date shall be the date entitlement arose or the date VA received the previous claim, whichever is later.  Positive nexus evidence was not added to the claims folder until VA examination in April 2004, which would be the date entitlement arose and the later date (in fact later than the grant of service connection by the RO in May 2004).    

On October 31, 2003, the RO received the Veteran's request to reopen her claim of entitlement to service connection for bilateral knee disability.  The RO granted service connection in a May 2004 rating decision and the award of service connection was made effective from October 31, 2003, the date of receipt of the reopened claim.  

The Board has carefully reviewed the record to determine whether there is any other communication or record which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  The evidence demonstrates that between February 1999 and October 2003 the Veteran did not submit any claim, either formal or informal, for service connection for a bilateral knee condition.  The Veteran does not contend that she filed a specific claim for service connection during this period, and the Board has not identified any communication which could be reasonably interpreted as such 

Based on the aforementioned, the Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  Entitlement to an effective date earlier than October 31, 2003, for the grant of service connection for right and left knee disability is precluded as a matter of law.   See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  

ORDER

New and material evidence not having been submitted, the claim for service connection for an acquired right eye disability is not reopened; the appeal to this extent is denied.

Service connection for an acquired left eye disorder, to include as due to an undiagnosed illness, is denied.

Service connection for PTSD is granted.

Entitlement to a rating in excess of 30 percent for the residuals of a right TKA on and after June 1, 2005, is denied. 

Entitlement to an effective date prior to October 31, 2003, for a grant of service connection for right knee disability is denied. 

Entitlement to an effective date prior to October 31, 2003, for a grant of service connection for left knee disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


